Name: Commission Regulation (EEC) No 3756/81 of 22 December 1981 amending for the second time Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31981R3756Commission Regulation (EEC) No 3756/81 of 22 December 1981 amending for the second time Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector Official Journal L 374 , 30/12/1981 P. 0020 - 0022 Spanish special edition: Chapter 03 Volume 23 P. 0255 Portuguese special edition Chapter 03 Volume 23 P. 0255 *****COMMISSION REGULATION (EEC) No 3756/81 of 22 December 1981 amending for the second time Regulation (EEC) No 2730/81 establishing a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by the Act of Accession of Greece, and in particular Articles 13 (3) and 17 (4) thereof, Whereas Commission Regulation (EEC) No 2730/81 (2), as amended by Regulation (EEC) No 3052/81 (3), established a list of agencies in non-member importing countries entitled to issue invitations to tender in the milk and milk products sector; Whereas in the light of the most recent information available to the Commission on the trade practices followed by the importing countries concerned and the official nature of the agencies in question, this Regulation should be completed and amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 2730/81 is amended as follows: 1. The list of issuing organizations should be completed by addition of the following organizations, insertion being made in alphabetical order of the importing country: 1.2 // Importing country // Issuing organization // Brazil // Companhia Brasileira de Alimentos 'COBAL' rua Leopoldo BulhÃ µes, 529 20911 Rio de Janeiro - RJ // Guinea // Entreprise nationale Importex Division 'Prospection' BoÃ ®te postale 152 Conakry // Nicaragua // Empresa Nicaragueense de Importaciones (ENIMPORT) Del Restaurante Terraza una cuadra al Sur, una y media cuadras al Oeste Apartado Postal 2793 Managua Nicaragua // Sri Lanka // National Milk Board PO Box 1155 1981, p. 25. (3) OJ No L 306, 27. 10. 1981, p. 8. 2. The issuing organizations of the importing countries indicated below replace those which have already appeared in the Annex: 1.2 // Importing country // Issuing organization // Burma // Ministry of Defence Rangoon Myanma Export-Import Corporation 622 Merchant Street Rangoon // Colombia // InstituciÃ ³n de Mercadeo Agropecuario Carrera 10, N. 16-82 BogotÃ ¡ // Jamaica // Jamaica Commodity Trading Company 8 Ocean Boulevard Kingston // Syria // General Organization of Food Industries (GOFI) Fardoss Street Damascus PO Box 105 Saydlia ou Ã ©tablissements publics (Phormex) General Foreign Trade Organization for Chemical and Foodstuffs (GEZA) Joum Houria Street PO Box 893 Damascus Syrian Arab Company for Dairy Products Bab Sharke Damascus Industrial Company for Refrigerating and Dairy Products Hama Street Homs Ministry of Supply and Home Trade Damascus // Venezuela // CorporaciÃ ³n de Mercadeo Agricola Caracas Instituto Nacional de NutriciÃ ³n (INN) Caracas 3. The reference to the issuing organization 'Ahb Nahrung' in the list of organizations of the Armed Forces in Germany is deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1981. For the Commission Poul DALSAGER Member of the Commission Narahenpita - Colombo 5 Republic of Sri Lanka (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 272, 26. 9.